DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with David Klein on September 15, 2021.  The application has been amended as follows:
Claim 1 has been replaced with the following: ‘A method comprising: applying an applicator to a treatment area inside a mouth, said applicator comprising a central electrode which has a first polarity and left and right side electrodes which have a polarity opposite to the first polarity, wherein said central electrode is disposed flush on a  flat mouth-tissue contacting surface of said applicator and all portions of said left and right side electrodes are disposed  flush on respective left and right flat surfaces that are tilted with respect to a plane defined by said flat mouth-tissue contacting surface, and said applicator further comprises respective left and right arcuate surfaces, both tilted with respect to the plane defined by said flat mouth-tissue contacting surface, which respectively separate said left and right flat surfaces from said flat mouth-tissue contacting surface; using said electrodes to apply RF energy to the treatment area to increase its temperature; measuring tissue surface temperature in the treatment area with a temperature sensor; and adjusting RF energy to achieve collagen remodeling and avoid tissue coagulation or ablation and thereby treat a sleep obstructing disorder.’
Claims 5, 6, 21, and 22 have been cancelled.

Allowable Subject Matter
Claims 1-4, 7, 8, 10-13, 18, and 20 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a method comprising: applying an applicator to a treatment area inside a mouth, said applicator comprising a central electrode which has a first polarity and left and right side electrodes which have a polarity opposite to the first polarity, wherein said central electrode is disposed flush on a  flat mouth-tissue contacting surface of said applicator and all portions of said left and right side electrodes are disposed  flush on respective left and right flat surfaces that are tilted with respect to a plane defined by said flat mouth-tissue contacting surface, and said applicator further comprises respective left and right arcuate surfaces, both tilted with respect to the plane defined by said flat mouth-tissue contacting surface, which respectively separate said left and right flat surfaces from said flat mouth-tissue contacting surface; using said electrodes to apply RF energy to the treatment area to increase its temperature; measuring tissue surface temperature in the treatment area with a temperature sensor; and adjusting RF energy to achieve collagen remodeling and avoid tissue coagulation or ablation and thereby treat a sleep obstructing disorder” in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 6,126,657, U.S. 2018/0177546, and U.S. 2002/0156470, which each disclose a system comprising several of the claimed limitations.  However, these references all fail to explicitly disclose the specifically-claimed “applicator” limitation, especially the specifically-claimed configuration of its 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794